DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
    The present application is being examined under the pre-AIA  first to
invent provisions. 
Information Disclosure Statement
    The information disclosure statements (IDS) submitted on
March 4th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Farascioni et al. (US 2010/0213238; “Farascioni”).
Regarding claim 1, Farascioni discloses a surgical loading unit (500), comprising a tool assembly (504) having a first jaw member (508) and a second jaw member (506) that are longitudinally curved, at least one of the first jaw member (508) and second jaw member (506) being movable relative to the other (Figs. 6, 28, 29), the first jaw member (508) having a cartridge assembly (para. [0070]) and the second jaw member (506) having an anvil assembly (para. [0070]), the cartridge assembly (508) having a tissue contacting surface (514) with a plurality of fastener retaining slots (528) and a knife channel (526), the tool assembly (504) having a drive assembly (560) for ejecting the fasteners (530) from the slots (528; para. [0055]), and a tissue stop (700) movably attached to the cartridge assembly (508; para. [0084]), the tissue stop (700) having a body (710) and a pair of lateral walls (720) and being attached to the cartridge assembly (508) by a pin (582; Fig. 10), the tissue stop (700) having a stopping portion (730; Fig. 26).
Farascioni fails to disclose the tissue stop having a stopping portion that is scalloped.
It would have been an obvious matter of design choice to scallop the stopping portoin, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 5, Farascioni discloses further comprising a body portion (18) having a coupling (30) for attaching the loading unit (500) to a surgical instrument (10a; Fig. 1a, 2).
5.	Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Farascioni et al. (US 2010/0213238; “Farascioni”) in view of Xu et al. (US 2006/0291093; “Xu”).
The applied reference has a common assignee/inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by et seq.
Regarding claim 6, Farascioni discloses the tissue stop (700).
Farascioni fails to disclose the tissue stop is made of stamped metal.
However, Xu teaches a disc drive base (102) is made of stamped metal (para. [0019]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the tissue stop of Farascioni by having provided the stamped metal, as taught by Xu, in order to manufacture a structurally sound tissue stop that can withstand the force of proximally approaching tissue.
Regarding claim 7 Farascioni the tissue stop (700).
Farascioni fails to disclose the tissue stop includes a molded plastic portion.
However, Xu teaches a disc drive base (102) includes a molded plastic portion (para. [0019]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was made, to have modified the tissue stop of Farascioni by having provided the molded plastic, as taught by Xu, in order to provide a protective covering for the stamped metal, and prevent patient injury.

Allowable Subject Matter
6.	Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Farascioni is the most relevant prior art.
Farascioni fails to disclose wherein the tissue stop is longitudinally moveable with respect to the cartridge assembly.
Regarding claim 3, Farascioni is the most relevant prior art.
Farascioni fails to disclose the tissue stop has a cam slot, the pin being disposed in the cam slot.
Regarding claim 4, Farascioni is the most relevant prior art.
Farascioni fails to disclose an actuator for moving the tissue stop between a first position and a second position.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).